Opinion filed April 19, 2018




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-17-00222-CR
                                    ___________

                CASANDRA RENEE BEAVER, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 17100B


                      MEMORANDUM OPINION
       Appellant, Casandra Renee Beaver, originally pleaded no contest to the
offense of possession of between one and four grams of cocaine in a drug-free zone.
Pursuant to the terms of the plea agreement, the trial court deferred a finding of guilt
and placed Appellant on community supervision for seven years. The State later
filed a motion to revoke community supervision and adjudicate Appellant’s guilt.
At a hearing on the motion, Appellant pleaded not true to the State’s allegations. The
trial court found several of the allegations to be true, revoked Appellant’s
community supervision, adjudicated her guilty of the charged offense, and assessed
her punishment at confinement for seven years. We modify the judgment and
dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that,
although there are mistakes in the written judgment, there are no arguable issues that
would result in a reversal in this cause. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a form
motion for pro se access to the appellate record. Counsel advised Appellant of her
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of her right to file a petition for discretionary review with the clerk of the
Texas Court of Criminal Appeals seeking review by that court. See TEX. R.
APP. P. 48.4, 68. Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008);
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d
807 (Tex. Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
      Appellant has filed a pro se response to counsel’s Anders brief. She has also
asked this court to allow her to complete a two-year rehab program. We have no
authority to grant this request. In addressing an Anders brief and a pro se response,
a court of appeals may only determine (1) that the appeal is wholly frivolous and
issue an opinion explaining that it has reviewed the record and finds no reversible
error or (2) that arguable grounds for appeal exist and remand the cause to the trial
court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
                                           2
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. The record from the
adjudication hearing shows that the State presented testimony about the violations
by Appellant of the terms and conditions of her community supervision as alleged
in the State’s motion to adjudicate. We note that proof of one violation of the terms
and conditions of community supervision is sufficient to support revocation and to
proceed with an adjudication of guilt. See Smith v. State, 286 S.W.3d 333, 342 (Tex.
Crim. App. 2009). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision and adjudication of guilt. Jordan v. State, 54
S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,
661–62 (Tex. Crim. App. 1999). Based upon our review of the record, we agree
with counsel that no arguable grounds for appeal exist.1
        However, we note that counsel has requested that this court modify the trial
court’s judgment to reflect that she pleaded “not true” instead of “true” to the
allegations in the State’s motion to adjudicate and to delete language in the judgment
that indicates Appellant waived her right of appeal.                          We agree that these
modifications are warranted.2
        Therefore, we modify the judgment of the trial court to reflect that Appellant
pleaded “NOT TRUE” to the motion to adjudicate and to delete the following
language from the second page of the judgment: “PLEA OF TRUE TO ALL


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
         We note that counsel has also asked that we modify the order placing Appellant on deferred
adjudication so as to accurately reflect that her plea was “No Contest” instead of “Guilty.” However, this
is not an appeal from the order of deferred adjudication; it is an appeal from the subsequent judgment
adjudicating Appellant’s guilt.
                                                    3
ALLEGATIONS- AS PART OF THE PLEA BARGAIN REACHED IN THIS
CASE, THE DEFENDANT WAIVED HIS/HER RIGHT OF APPEAL
REGARDING THE MOTION TO REVOKE AND ADJUDICATE COMMUNITY
SUPERVISION.” Finding that the appeal is otherwise meritless, we grant counsel’s
motion to withdraw and dismiss the appeal.


                                                                   PER CURIAM


April 19, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.3




        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      4